Citation Nr: 0712472	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  99-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for headaches.  


WITNESS AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1998 RO decision which 
denied service connection for schizophrenia and headaches.  

In April 2003, the Board issued a decision that denied both 
of the veteran's claims. The veteran then appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2003, a joint motion was filed by the parties 
(the veteran and the VA Secretary), requesting that the Court 
vacate the Board's April 2003 decision and remand the case 
for further action.  This motion was granted by a November 
2003 Court order, and the case was then returned to the 
Board.  

The Board subsequently denied service connection for the 
veteran's psychiatric disability, and remanded the claim 
concerning headache disability.  The case has since been 
returned to the Board.  


FINDINGS OF FACT

1.  Service medical records include complaints and treatment 
for headaches.  

2.  Current VA records include diagnoses of headaches.  

3.  There is no competent medical evidence that provides a 
link between the headaches noted in service and the currently 
diagnosed headaches.  

4.  The veteran's headaches are not due to or caused by a 
service-connected disability.  


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated 
by active service; and is not proximately due to a service-
connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim for service connection for 
headaches in September 1998 prior to when the current notice 
and assistance requirements were established.  Nevertheless, 
in April 2001 the RO sent the veteran a letter which informed 
him of the evidence necessary to support his claim, how VA 
could assist in developing evidence, VA's duty to notify him 
about his claim and what evidence was needed from the 
veteran.  

Previously, the RO had written to the veteran and asked him 
to identify any treatment he had received from providers 
other than VA.  He responded and sent in authorization forms 
only for VA medical providers.  At his hearing in October 
2002 he testified he had only been treated at VA.  (T-11).  
The veteran's records of VA hospitalization and outpatient 
treatment have been obtained.  Those records contain physical 
examination reports, test results and history given by the 
veteran.  

VA requested a medical opinion and obtained an opinion from a 
VA physician who reviewed the medical records in their 
entirety.  

The veteran has been apprised of the status of his claim in 
letters dated in March 2004 and the May 2006.  In Short Bear 
v. Nicholson, 19 Vet. App. 341 (2005)(per curiam), the Court 
held that to the extent that any notice may have been 
inadequate with regard to timing, the appellant's actual 
knowledge of what was needed to substantiate her claim, prior 
to adjudication by the Board provided a meaningful 
opportunity to participate in the adjudication process.  The 
Court Orders and Joint Remand, in conjunction with the 
subsequent remands by the Board, have more than adequately 
informed the veteran of what was required to substantiate his 
claim.  Consequently, because the appellant had actual 
knowledge of what was required any notice error was 
nonprejudicial.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  This was accomplished in 
March 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2006).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  

Factual Background and Analysis.  The veteran is seeking 
service connection for headaches.  He contends he first 
started having headaches after falling off of a pole in 
service.  In the alternative, he asserts his headaches are 
due to a psychiatric disorder.  

The veteran's Form DD 214 indicates his military occupational 
specialty was "Tac Wire Op Spec" whose civilian equivalent 
would be a line construction foreman.  Service personnel 
records indicate he received eight weeks of training to be a 
field wireman and served in that capacity from December 1974 
until his discharge.  

On service entrance examination in June 1974 no neurological 
abnormalities were noted, and the veteran denied having a 
history of frequent or severe headaches.  

In March 1975, the veteran complained of headaches that made 
him feel weak.  He also complained of a backache in his lower 
back.  An evaluation was requested, but there is no record of 
any evaluation of his headache complaints following that 
note.  Six months later, September 1975 records indicate the 
veteran complained of stomach cramps, headaches, feeling weak 
and a burning sensation when he urinated.  He was referred 
for an evaluation, and he reported his headaches originated 
in the frontal sinus lobes.  The assessment was cold 
syndrome.  

Service separation examination in September 1975 found no 
neurological abnormalities, and the veteran denied a history 
of frequent or severe headaches.  

The veteran initially filed a claim for VA compensation 
benefits in August 1976.  He did not indicate he had chronic 
headaches on his application for VA benefits.  

The veteran was examined by VA in September 1976.  He did not 
indicate on the report that he had headaches.  The 
neurological examination found no disorders.  

The veteran first mentioned having headaches in a November 
1998 statement.  He filed a claim for service connection for 
headaches in November 1998.  

The veteran's mother in a November 1998 statement reported 
that after her son returned from the service he forgot 
things, was seeing things, heard things and had bad 
headaches.  

Records of VA hospitalization from August to November 1998 
include no complaints or treatment for headaches.  The 
veteran was treated in a psychiatric unit from August to 
October 1998 and was then transferred to the Residential 
Substance Abuse Treatment program.  The discharge diagnoses 
included substance dependence-cannabis and cocaine abuse, 
chronic schizophrenia, and depression.  It was also noted the 
veteran had chronic back pain and was status post a remote 
right knee injury.  

In conjunction with an examination for knee pain, in January 
1999 the veteran told a VA examiner he had fallen from a pole 
while in the service.  He reported he was not seen in the 
medical clinic afterwards, explaining he "limped it off."  
In February 1999 the veteran reiterated his complaint of 
having knee pain since he fell from a pole in service.  

In August 1999, a VA Primary Care evaluation reveals the 
veteran complained of headache.  He reported that he had 
headaches in the frontal and parietal area related to 
anxiety.  They were relieved with rest, solitude and 
medication.  

January 2000 VA records reveal the veteran's primary 
diagnosis was low back and knee pain.  The veteran stated he 
injured himself after falling from a flag pole while in the 
service.  

February 2000 VA records include the veteran's reports of 
having fallen off a telegraph pole while in service, but that 
he had not received a medical evaluation.  

In June 2000, a VA Nurse Practitioner recorded an assessment 
of chronic headaches.  

An October 2000 VA examination report does not include any 
complaints of headaches.  The veteran reported chronic low 
back and right knee pain and complained of pain all over his 
body.  The veteran related his back problems to a fall in 
service in 1974.  He told one VA examiner he fell off a pole 
in service and injured his knee.  

In August 2001, the veteran told a VA examiner he fell off a 
pole in basic training in 1973 or 1974.  

A VA chaplain recorded in June 2002 that the veteran 
complained to him of constant headaches.  

A VA Team Evaluation report in June 2002 noted the veteran 
was having "blackouts", reported auditory and olfactory 
hallucinations and headaches.   

The veteran and his mother appeared before a Decision Review 
Officer at the RO and gave testimony in October 2002.  He 
recalled having headaches in service, and having headaches 
ever since he fell off a pole.  (T-5,6).  His mother recalled 
he had blackouts and headaches when he returned from the 
service, which he did not have prior to his going into the 
service.  (T-7).  

The veteran's mother in a December 2002 letter recalled 
giving the veteran aspirin for his headaches after he 
returned from the service.  

May 2005 VA treatment records reveal the veteran reported a 
vague rambling history of mental health problems but appeared 
more focused on migraines and knee problems.  

A VA neurology evaluation by a VA Nurse Practitioner was 
conducted in December 2005.  There, the veteran stated he 
fell off a pole during "ART," and developed chronic 
headaches, although the examiner noted the veteran's history 
was not totally clear and that the veteran rambled.  The 
impression was traumatic headache with vascular features.  

A VA treatment report, dated in December 2005, noted the 
veteran's narrative history of ongoing headaches ever since 
an inservice fall off of a pole.  The report then concluded 
with an impression of trauma headache with vascular features.  

VA sought a medical opinion and in November 2006 a 
neurologist reviewed the medical records and claims folder.  
The neurologist opinion reads in part as follows:

SMRs [Service medical records] include 
treatment for LBP [low back pain] and HA 
[headaches] on one occasion and HA 
[headaches] and GI [gastrointestinal] 
symptoms on another.  No complaints of 
persistent or severe headaches noted at 
discharge.  The latter was likely a viral 
syndrome.  The former is merely mention 
of the complaint (seen the day prior with 
just complaint of back ache) but no 
examination, treatment, or diagnosis 
done.  There is no mention of trauma or 
fall from a telephone pole.  A three week 
admission for substance abuse in 1998 
makes no mention of HA [headaches].  The 
first mention of headaches is in 1999 in 
connection with a compensation claim.  Of 
note, this isn't mentioned in his earlier 
claim in [1976].  In 2005, he provided 
history to his provider here that he had 
headaches since he fell off a pole in the 
service.  

Assess:  Post-traumatic headache is . . . 
well recognized.  Such headaches usually 
begin at the time of head injury or 
shortly thereafter.  Generally they will 
subside over months to a couple of years, 
but occasionally will persist.  There are 
no records of head injury nor of 
significant headaches during his service 
period or for many years thereafter.  I 
cannot tie his present headache disorder 
to his period of service without 
resorting to mere speculation.  

In considering the veteran's claim the Board must first weigh 
the evidence, by assessing the credibility of the evidence 
and competence of those offering it.  Headaches are symptoms 
which lay persons experience and are clearly able to report.  
Lay evidence is competent to establish features or symptoms 
which can be observed or described by a lay person.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  The service medical 
records and the veteran's testimony clearly demonstrate the 
veteran had headaches in service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The record includes evidence demonstrating an event in 
service, headaches, and VA records include current diagnoses 
of headaches.  The question in this case is whether the 
currently diagnosed headaches began in service or are related 
to an event in service.  Competent medical evidence is 
required to relate a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Although the veteran and his mother have provided testimony 
and statements indicating the veteran has had headaches since 
service and his mother recalls giving him aspirin for 
headaches, competent medical evidence is required where 
chronicity of the disorder is not established in service.  
The two complaints of headaches in service do not demonstrate 
either diagnosis of chronic headaches in service or 
documentation sufficient to establish chronic headaches in 
service.  That fact combined with the denial of any history 
of frequent headaches at service separation and no mention of 
headaches in the 1976 claim and examination report, raises 
questions as to the chronicity of the veteran's headaches.  
Even though the veteran has reported in-service symptoms and 
post-service continuity of symptomatology, medical expertise 
is still required to relate the appellant's present disorder 
etiologically to in-service and post-service symptoms.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Sacks v. West, 
11 Vet. App. 314 (1998).  

There are two opinions which address the issue of whether the 
current headaches are related to service.  One is the 
December 2005 VA neurology evaluation by the VA Nurse 
Practitioner.  She recorded an impression of trauma headaches 
with vascular features.  She connected the current headaches 
to trauma in service.  The veteran had reported to her that 
he first began having headaches after falling off a pole in 
service.  The Board may only reject the opinion after 
considering whether the veteran's statements upon which it is 
based are credible.  Reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran.  Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006)

The Board carefully reviewed the record to determine whether 
the veteran's claims that he fell from a pole in service and 
sustained trauma sufficient to cause headaches are credible.  
The service medical records do not include any references to 
a fall from a pole.  It is noted the veteran has attributed 
not only his headaches, but his back and knee pain to the 
incident when he claims he fell off a pole in service.  The 
service medical records do not include any references to a 
fall in either records of treatment for headache, back pain 
or knee pain.  July 1973 service medical records which 
include complaints of right knee pain, report not a fall from 
a pole, but an old knee injury when the veteran was thirteen 
years old.  In June 1975 the veteran reported the knee had 
been falling out on him for the past five years, prior to his 
entrance into the service in 1974.  He recalled a bicycle 
accident when he stated he "broke" his knee.  September 
1974 service medical records which include complaints of back 
pain reveal the veteran attributed it to being kicked.  The 
initial VA examination report in September 1976 of evaluation 
for knee and back pain also does not include any mention of a 
fall from a pole in service.  In fact, his application form 
did not indicate there was any injury in service.  It is not 
until 1999, more than 20 years after service separation, that 
there is any mention of a fall from a pole in service.  The 
recitations of having fallen from a pole only appear in the 
record after the veteran had filed his claim for service 
connection for headaches.  The Board may consider in weighing 
of the evidence that the claimants interest in the outcome 
may affect the credibility of testimony.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  The veteran has also 
been inconsistent in his reports of details of the fall.  He 
reported on one occasion that he fell from a flag pole, on 
another he said it was a telegraph pole.  

The Board did consider and notes that the veteran's 
occupational specialty, wire foreman, is consistent with 
having to climb poles in service.  Nevertheless the 
contemporary records do not mention any fall, but include 
references to other events and injuries such as a bicycle 
accident and being kicked.  The Board also notes that at 
times VA examiners commented that the veteran's reports of 
his medical history have been rambling and somewhat unclear.  
After considering the record in its entirety, the Board 
concludes the veteran's statements and testimony of having 
fallen from a pole in service are not credible.  As his 
reports of falling from a pole in service are not credible 
and inconsistent with the contemporary records, they are of 
no probative value.  

The diagnostic impression noted in the December 2005 record 
relies upon the veteran's account of a fall, a traumatic 
event in service.  The impression was trauma headache with 
vascular features.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  In Swann v. Brown, 5 Vet. App. 229, 233 (1993) the 
Court generally observed that a medical opinion premised upon 
an unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described.  Further the 
Court in Reonal v. Brown, 5 Vet. App. 458, 461 (1993) held 
that the Board is not bound to accept a physician's opinion 
when it is based exclusively on the recitations of a 
claimant.  Thus, the December 2005 opinion linking current 
disability to service is of no probative value.  

The only other medical opinion of record is that of the VA 
physician in November 2006 who found the medical record 
insufficient to support a finding that the current headaches 
are related to service.  In his opinion he noted the length 
of time between service separation in 1975 and documentation 
of headaches in 1999.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
Of note, is the VA hospitalization from August to November 
1998 without any record of complaints, treatment or diagnosis 
of headaches.  There is no competent, probative evidence 
which provides a link between the headaches noted in service 
and the currently diagnosed headaches.  

The veteran has asserted in the alternative that his 
headaches are due to his psychiatric disorder.  In essence he 
contends service connection should be granted for 
schizophrenia and that his headaches are part of his 
psychiatric disorder.  (Service connection was denied for a 
psychiatric disorder in a May 2006 decision of the Board.)  
Presently, service connection has not been granted for any 
psychiatric disorder.  Secondary service connection claims 
require evidence of a current disability and evidence which 
demonstrates a causal relationship between the current 
disability and a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995); Schroeder v. Brown, 6 Vet. 
App. 220 (1994).

Service connection for headaches is not warranted.  


ORDER

Service connection for headaches is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


